In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                         Filed: October 17, 2018

* * * * * *                *    *   *    *   *    *    *
LUIS GARCIA,                                           *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 16-1687V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Influenza (“Flu”) Vaccination;
AND HUMAN SERVICES,                                    *                 Guillain-Barré Syndrome (“GBS”);
                                                       *                 Chronic Inflammatory Demyelinat-
                  Respondent.                          *                 ing Polyneuropathy (“CIDP”).
*    * *     *    * * * *           *    *   *    *    *

Jeffrey S. Pop, Beverly Hills, CA, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                                DECISION ON JOINT STIPULATION1

        On December 22, 2016, Luis Garcia (“petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program.2 Petitioner received an influenza (“flu”)
vaccination on September 7, 2015. Petitioner alleged that he suffered Guillain-Barré Syndrome
(“GBS”) and/ or chronic inflammatory demyelinating polyneuropathy (“CIDP”) as a result of
receiving the flu vaccination.

        On October 17, 2018, respondent filed a joint stipulation providing that a decision should
be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 43). Respondent
denies that petitioner’s alleged GBS and/ or CIDP or its residual effects were caused-in-fact by
his flu vaccine. Respondent further denies that the flu vaccine caused petitioner any other injury

1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
or his current condition. Id. at ¶ 6. Maintaining their respective positions, the parties
nevertheless now agree that the issues between them shall be settled and that a decision should
be entered awarding compensation to petitioner according to the terms of the joint stipulation
attached hereto as Appendix A.

       The joint stipulation awards a lump sum of $215,000.00 in the form of a check
payable to petitioner. This amount represents all damages that would be available under 42
U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in awarding
damages, on the terms set forth therein. Accordingly, the Clerk of the Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.3

         IT IS SO ORDERED.
                                                                         s/Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.


                                                           2